PER CURIAM: *
Appealing the judgment in a criminal case, Alejandro Munoz raises an argument that he concedes is foreclosed by United States v. Betancourt, 586 F.3d 303, 308-09 (5th Cir.2009), which held that knowledge of drug type and quantity is not an element of the offense under 21 U.S.C. § 841. The appellant’s motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.